Citation Nr: 0105794	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for nasal allergy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied an increased 
evaluation for nasal allergy (rated 10 percent).

In correspondence dated in February 2000, the veteran 
essentially maintains that his sinusitis is causally related 
to the service-connected nasal allergy and that a separate 
evaluation should be assigned for this condition.  This 
document constitutes an application to reopen the claim for 
service connection for sinusitis that was denied in a 
December 1996 RO rating decision.  The issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for sinusitis has not been adjudicated 
by the RO and will not be addressed by the Board.  This issue 
is referred to the RO for appropriate action.



FINDING OF FACT

The nasal allergy condition is manifested primarily by 
occasional rhinitis and slight deviation of the nasoseptum; 
polyps are not found.


CONCLUSION OF LAW

The criteria for an increased evaluation for nasal allergy 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.96, Code 6522 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1967 to 
September 1971.

A December 1971 RO rating decision granted service connection 
for nasal allergy and assigned a 10 percent rating for this 
condition under diagnostic code 6501.  This rating was 
effective from September 1971 and has remained unchanged 
since then.

In 1999, the veteran submitted a claim for increased 
compensation for the nasal allergy.  VA and private medical 
records shows that the veteran was seen and evaluated for 
nasal and respiratory problems in 1989 and the 1990's, 
including nasal allergy problems.  The more salient medical 
reports with regard to the claim considered in this appeal 
are discussed below.

Private medical reports of the veteran's treatment and 
evaluations in 1989 and the 1990's show that he was treated 
primarily for various nasal and respiratory problems related 
to sinusitis and respiratory disease.  A summary of his 
hospitalization in January 1999 shows that he was admitted 
with a history of sickness for 5 or 6 days with sinus 
congestion, stuffy head, cough productive at times, wheezy at 
times especially at night, shortness of breath with coughing, 
and occasional pain in the right rib area with coughing.  The 
diagnoses were acute sinusitis and asthmatic bronchitis.

VA medical reports of the veteran's treatment and evaluations 
in the 1990's show occasional treatment for rhinitis.  A 
report of examination in April 1999 notes a history of 
recurrent atopic rhinitis that was first diagnosed in 1968 
and 1969, and being started on allergy injections at that 
time.  He was retested in 1993 due to a crescendo of atopic 
complaints to include nasal congestion, rhinitis, cough, 
shortness of breath, and intermittent asthmatic complaints.  
It was felt that his allergies had worsened and he was again 
started on injections.  He reported several attacks of 
sinusitis.  At the time of this examination, the veteran was 
on intermittent Prednisone therapy, Dyazide, allergy 
injections twice a week, and Albuterol metered-dose inhaler 
on a p.r.n. basis.  Examination of his nose showed that the 
left turbinate was markedly swollen and erythematous with a 
clear post nasal drainage.  The left breath road was nearly 
obstructed.  He was tender over the right maxillary sinus 
area.  Pulmonary examination demonstrated scattered rhonchi 
and wheeze.  The diagnoses were atopic rhinitis, recurrent 
sinusitis, and asthmatic bronchitis, recurrent, atopic.

VA X-rays of the paranasal sinuses in October 1999 revealed 
probable lack of development and aeration of the sphenoid 
sinuses.  CT (computed tomography) of the maxillofacial 
sinuses at that time revealed extensive manifestations of 
sinusitis, involving the sphenoid sinuses, more marked on the 
left side; minimal right ethmoid sinusitis; and slight 
deviation of the nasoseptum from the right to the left.

A report of the veteran's VA medical examination in December 
1999 shows that there were no nasal polyps.  There was normal 
mucosa and nasal septum deviation to the left.  The 
impressions were extensive manifestations of sinusitis 
involving the sphenoid sinuses, more marked on the left side; 
minimal right ethmoid sinusitis; and slight deviation of the 
nasoseptum from the right to the left.  


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for nasal allergy.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97, Code 6501, effective 
prior to October 7, 1996. 

The regulations for the evaluation of rhinitis and sinusitis 
were revised, effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97, Code 
6522.

Since the veteran submitted his claim for increased 
compensation for nasal allergy in 1999, the criteria of 
diagnostic code 6501 for the evaluation of nasal allergy, 
effective prior to October 7, 1996, are not applicable to 
this claim.  The 10 percent rating assigned for the nasal 
allergy under this code has been in effect since 1971 and is 
protected from reduction.  38 U.S.C.A. § 110 (West 1991).

Under the criteria of diagnostic code 6522, nasal polyps must 
be demonstrated to establish entitlement to a 30 percent 
evaluation.  Nasal polyps are not found in this case.  Hence, 
the evidence does not support the assignment of a 30 percent 
rating for the nasal polyps under this diagnostic code.

The evidence indicates that the veteran's nasal and 
respiratory problems are due primarily to sinusitis and 
respiratory disease that are non-service-connected 
disabilities.  The manifestations of non-service-connected 
conditions may not be considered in the evaluation of the 
service-connected nasal allergy.  38 C.F.R. § 4.14 (2000).

The evidence shows that the veteran's nasal allergy is 
manifested primarily by occasional rhinitis and slight 
deviation of the nasoseptum.  Nasal polyps are not found and 
the preponderance of the evidence is against the claim for a 
higher rating for the nasal allergy.  

The claim for an increased evaluation for nasal allergy is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application with regard to this issue.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for nasal allergy is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

